Citation Nr: 1614635	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-40 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran and his mother testified at a hearing in August 2010 before the undersigned.  A copy of the transcript is of record.  

In May 2014 the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is unable to work due to his service-connected back disability.  Remand is necessary in this case for the following three reasons.  

First, at his August 2010 hearing, the Veteran testified that he attempted to complete a VA vocational and rehabilitation program, but was unable to do so because of his back disability.  The record shows that in May 2007, the Veteran filed a VA Form 28-1900 (Disabled Veterans Application for Vocational Rehabilitation).  The Veteran's VR&E and/or Counseling, Evaluation, and Rehabilitation (CER) folder has not been associated with the claims file.  On remand, the AOJ should obtain the VR&E and/or CER folder and associate it with the Veteran's electronic claims file.  

Second, the record shows that the Veteran earned his GED in 1986 and worked as a carpenter from 1992 to 2006.  The Board must address and take into account the Veteran's education and prior occupations when determining whether a TDIU is warranted.  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  In June 2014 and July 2014, VA examiners stated that the Veteran's back impacts his ability to work because he is unable to bend or twist.  In this case, the reports of the Veteran's June 2014 back and elbow examinations and the reports of his July 2014 psychiatric and audiological examinations do not address his educational background and occupational history when addressing the impact of his disabilities on his ability to work.  In this case, the Board finds that a vocational assessment is necessary.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).

Lastly, the Board notes that the threshold criteria for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a) were not satisfied until August 25, 2010.  For the remainder of the appeal period, if the evidence shows that the Veteran's service-connected disabilities alone preclude substantially gainful employment, the file must be referred to the Director of the Compensation Service for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VR&E and/or CER file and associate it with his claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Schedule the Veteran for a vocational assessment with a vocational specialist or similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the specialist for review, and the specialist must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The specialist must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the specialist must so state, with a complete explanation in support of such a finding. 

b. The specialist must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  The specialist is advised that the Veteran obtained a GED in 1986 and worked as a carpenter from 1992 until he stopped working in 2006.  

c. The specialist must provide a complete explanation for his or her opinion(s).  If any of the above requested opinions cannot be made without resort to speculation, the specialist must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing specialist for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  For periods of time during the appeal period where the Veteran's service-connected disabilities do not meet the rating criteria under 38 C.F.R. § 4.16(a), but the evidence shows that they prevent him from securing or following a substantially gainful occupation, refer the claim to the Director of the Compensation Service for consideration of the issue of entitlement to TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




